Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rohitashva Mathur (hereinafter Mathur)  US Publication No 20200233848

As per claim 1, Mathur teaches:
A method for providing intelligent data replication and distribution by one or more processors, comprising: 
forecasting data access patterns of one or more queries issued to a plurality of data partitions;
(Paragraphs [0080] and [0100])  
 and dynamically distributing and replicating data to one or more existing data partitions or additional of the plurality of data partitions according to the forecasting. (Paragraphs [0080] and [0100])  

As per claim 4, Mathur teaches:
 	The method of claim 1, further including replicating one or more new copies of those of the plurality of data partitions having a greater frequency of access or use as compared to other data partitions of the plurality of data partitions. (Abstract and paragraph [0111])  

Claims 8 and 11 are system claims respectively corresponding to method claims 1 and 4 and they are rejected under the same rational as claims 1 and 4.

Claims 15 and 18 are computer program product claims respectively corresponding to method claims 1 and 4 and they are rejected under the same rational as claims 1 and 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being Mathur in view of Pandey et al (hereinafter Pandey) US Publication No. 20210200770.

As per claim 2, Mathur does not explicitly teach remove excess partitions, however in analogous art of content management, Pandey teaches:  	using a garbage collection operation to remove excess partitions to facilitate future replications of different partition groups. 
(Paragraph [0029])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Mathur and Pandey by incorporating the teaching of Pandey into the method of Mathur. One having ordinary skill in the art would have found it motivated to use the content management of Pandey into the system of Mathur for the purpose of managing partition allocation.

Claim 9 is a system claim corresponding to method claim 2 and it is rejected under the same rational as claim 2.

Claim 16 is a computer program product claim corresponding to method claim 2 and it is rejected under the same rational as claim 2.
.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being Mathur in view of Jayanth et al (hereinafter Jayanth) US Publication No. 20170039232.
As per claim 3, Mathur does not explicitly teach identifying one or more clusters of the plurality of data  	 identifying one or more clusters of the plurality of data partitions being simultaneously queried with the one or more queries. 
(Abstract and paragraphs [0025], [0033] and [0107])Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Mathur and Jayanth by incorporating the teaching of Jayanth into the method of Mathur. One having ordinary skill in the art would have found it motivated to use the content management of Jayanth into the system of Mathur for the purpose of clustering partition based on query characteristics.
Claim 10 is a system claim corresponding to method claim 3 and it is rejected under the same rational as claim 3.

Claim 17 is a computer program product claim corresponding to method claim 3 and it is rejected under the same rational as claim 3.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103(a) as being Mathur in view of Friedrich Keller (hereinafter Keller) US Patent No. 10838981.

As per claim 5, Mathur does not explicitly teach replicating one or more new copies of those of the plurality of data partitions according to a query type of the one or more queries and identifying those of the plurality of data partitions ready for distribution, however in analogous art of content management, Keller teaches:   	replicating one or more new copies of those of the plurality of data partitions according to a query type of the one or more queries and identifying those of the plurality of data partitions ready for distribution. 
(Column 3, lines 44-54, column 15, lines 60-67 and column 20, lines 27-52)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Mathur and Keller by incorporating the teaching of Keller into the method of Mathur. One having ordinary skill in the art would have found it motivated to use the content management of Keller into the system of Mathur for the purpose of provisioning partitions based on query characteristics.

Claim 12 is a system claim corresponding to method claim 5 and it is rejected under the same rational as claim 5.

Claim 19 is a computer program product claim corresponding to method claim 5 and it is rejected under the same rational as claim 5.


Claims 6 are rejected under 35 U.S.C. 103(a) as being Mathur in view of Friedrich Keller (hereinafter Keller) US Publication No. 20190340274.

As per claim 6, Mathur does not explicitly teach replicating one or more new copies of those of the plurality of data partitions from a plurality of different nodes together as co-located cluster across a plurality of nodes, however in analogous art of content management, Keller teaches: 	replicating one or more new copies of those of the plurality of data partitions from a plurality of different nodes together as a cluster on a single node. 
(Paragraph [0010])Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being Mathur in view of Sylvain Jean Lebresne (hereinafter Lebresne) US Publication No. 20200153900.


As per claim 7, Mathur does not explicitly teach replicating one or more new copies of those of the plurality of data partitions from a plurality of different nodes together as co-located cluster across a plurality of nodes, however in analogous art of content management, Lebresne teaches:  	replicating one or more new copies of those of the plurality of data partitions from a plurality of different nodes together as co-located cluster across a plurality of nodes.
(Paragraph [0008])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Mathur and Lebresne by incorporating the teaching of Lebresne into the method of Mathur. One having ordinary skill in the art would have found it motivated to use the content management of Lebresne into the system of Mathur for the purpose of distributing provisioning partitions across plurality of hosts.

Claim 14 is a system claim corresponding to method claim 7 and it is rejected under the same rational as claim 7.

Claim 20 is a computer program product claim corresponding to method claim 7 and it is rejected under the same rational as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/6/2021